Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 8, 2020

                                        No. 04-20-00473-CV

                           ATLAS TOWING AND STORAGE, LLC,
                                      Appellants

                                                  v.

                                       OTR LEASING, LLC,
                                            Appellee

                    From the County Court at Law No. 9, Bexar County, Texas
                                Trial Court No. 2020CV00757
                           Honorable Gloria Saldana, Judge Presiding


                                           ORDER

        On October 7, 2020, the clerk’s record was filed in this appeal. On October 14, 2020, the
court reporter filed a notification of late record, stating that there was no hearing in the trial court
and, therefore, there was no reporter’s record in this appeal. Accordingly, appellant’s brief was
due on or before November 13, 2020. To date, neither appellant’s brief nor a motion for
extension of time to file appellant’s brief has been filed.

         We, therefore, ORDER appellant to file, on or before December 22, 2020, its appellant’s
brief and a written response reasonably explaining (1) its failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file its brief. If appellant
fails to file its brief or a motion for extension of time to file its brief and the written explanation
by the date ordered, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a) (authorizing appellate courts to dismiss an appeal for want of prosecution when an
appellant fails to timely file a brief); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if an appellant fails to comply with a court order).




                                                        _________________________________
                                                        Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court